DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response to Non-Final Office Action submitted on September 23, 2021.  
Claims 1-12, 16, and 20 are pending in the case. Claims 1, 5, and 9 are independent claims.

Allowable Subject Matter
Claims  1-12, 16, and 20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 5, and 9, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  An information handling system comprising: 
a processor; and 
a non-transitory computer-readable medium having stored thereon a program of instructions executable by the processor, the program of instructions configured to, when read and executed by the processor: 

receive failure statistics associated with the one or more information handling resources wherein the failure statistics include, for each information handling resource from which telemetry data is received, a failure status of the information handling resource; 
merge the telemetry data and the failure statistics to create training data; 
provide the training data to a gated recurrent unit;
impute, by the gated recurrent unit, missing values from the training data; and 
train the gated recurrent unit, in accordance with the training data, to predict a future failure status of an information handling resource from operational data associated with the information handling resource, wherein the failure status is selected from a group of failure states comprising: failed, about to fail, and healthy;
wherein the gated recurrent unit is configured to impute the missing values using a last observation, a time since the last observation, and a distribution of a predictor.

5.  A method comprising: 
receiving telemetry data associated with one or more information handling resources;

merging the telemetry data and the failure statistics to create training data; and
providing the training data to a gated recurrent unit;
imputing, by the gated recurrent unit, missing values from the training data; and
training the gated recurrent unit, in accordance with the training data, to predict a future failure status of an information handling resource from operational data associated with the information handling resource, wherein the failure status is selected from a group of failure states comprising: failed, about to fail, and healthy;
wherein the gated recurrent unit is configured to impute the missing values using a last observation, a time since the last observation, and a distribution of a predictor. 

9.  An article of manufacture comprising: 
a non-transitory computer-readable medium; and
computer-executable instructions carried on the computer readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to:
receive telemetry data associated with one or more information handling resources;
receive failure statistics associated with the one or more information handling resources wherein the failure statistics include, for each information 
merge the telemetry data and the failure statistics to create training data;
provide the training data to a gated recurrent unit; 
impute, by the gated recurrent unit, missing values from the training data; and
train the gated recurrent unit, in accordance with the training data, to predict a future failure status of an information handling resource from operational data associated with the information handling resource, wherein the failure status is selected from a group of failure states comprising: failed, about to fail, and healthy;
wherein the gated recurrent unit is configured to impute the missing values using a last observation, a time since the last observation, and a distribution of a predictor. 

The elements of independent Claims 1, 5, and 9 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hosek et al. (U.S. Patent Publication No. 2014/0201571 A1) teaches a system for condition monitoring and fault diagnosis includes a data collection function that acquires time histories of selected variables for one or more of the components, a pre-processing function that calculates specified characteristics of the time histories, an analysis function for evaluating the characteristics to produce one or more hypotheses of a condition of the one or more components, and a reasoning function for determining the condition of the one or more components from the one or more hypotheses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/I.C./
Examiner, Art Unit 2114



/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114